Exhibit 10(xx)
THE BLACK & DECKER
SUPPLEMENTAL PENSION PLAN
Amended and Restated Effective as of
January 1, 2008

 



--------------------------------------------------------------------------------



 



THE BLACK & DECKER
SUPPLEMENTAL PENSION PLAN
TABLE OF CONTENTS

         
SECTION 1 — Purpose and Effect
    1  
 
       
SECTION 2 — Definitions
    1  
 
       
SECTION 3 — Eligibility
    3  
 
       
SECTION 4 — Calculation of Supplemental Pension
    3  
 
       
SECTION 5 — Payment of Supplemental Pension
    4  
 
       
SECTION 6 — Death Benefits
    4  
 
       
SECTION 7 — Beneficiary Designation
    5  
 
       
SECTION 8 — Tax Withholdings
    5  
 
       
SECTION 9 — Payments in the Event of Incapacity
    6  
 
       
SECTION 10 — Forfeitures
    6  
 
       
SECTION 11 — Company’s Obligations Unfunded and Unsecured
    7  
 
       
SECTION 12 — Alienation or Encumbrance
    8  
 
       
SECTION 13 — Administration of Plan
    8  
 
       
SECTION 14 — No Guarantee of Employment
    9  
 
       
SECTION 15 — Choice of Law
    9  
 
       
SECTION 16 — Claims Procedure
    9  
 
       
SECTION 17 — Amendments and Termination
    10  

-i-

 



--------------------------------------------------------------------------------



 



THE BLACK & DECKER
SUPPLEMENTAL PENSION PLAN
SECTION 1 — Purpose and Effect
     This Plan was originally established by Black & Decker (U.S.) Inc.,
effective as of October 1, 1989, to provide certain employees of the Black &
Decker Companies with benefits that would otherwise be provided under a Defined
Benefit Plan but for reductions or restrictions to such benefits required by
federal law. Specifically, this Plan provides Participants with a Supplemental
Pension to compensate for the loss of benefits that otherwise would have been
payable under a Defined Benefit Plan were it not for the Limitations. This Plan
is to be unfunded and is maintained for the purpose of providing deferred
compensation for a select group of management or highly compensated employees.
     This document amends and fully restates this Plan effective as of
January 1, 2008. The terms of this amended and restated document shall apply to
Participants who incur a Separation from Service on or after January 1, 2008.
The benefits under this Plan with respect to any Participant whose Separation
from Service occurred prior to January 1, 2008 shall be determined under the
terms of this Plan as in effect on the date of such Participant’s Separation
from Service without regard to amendments made to this Plan thereafter.
SECTION 2 — Definitions
     As used in this Plan, the following terms shall have the meanings
indicated:
     “Accrued Pension” means the benefit the Participant has accrued and vested
under a Defined Benefit Plan, expressed as a single-life annuity payable for the
Participant’s life beginning at the Participant’s normal retirement date or, if
later, his or her actual retirement date, under the Defined Benefit Plan.
     “Actuarial Equivalent” means a benefit of equivalent value on a specific
date, computed on the basis of the actuarial assumptions used to determine
benefit equivalencies under the applicable Defined Benefit Plan and using such
other reasonable actuarial assumptions and methods that may be adopted by the
Pension Committee from time to time, in its sole discretion, for this purpose.
Notwithstanding the foregoing, in the event a Participant has elected to receive
the accelerated method of payment (five annual installments or lump sum payment)
of the present value of his or her Supplemental Pension under this Plan, the
amount of the lump sum payment or installment payments (including the
Supplemental Spouse’s Death Benefit) shall be calculated using an interest rate
equal to four and one-half percent (4.5%) and the 1994 Group Annuity Reserving
Table (determined on a unisex basis and projected to 2002, all as described in
IRS Revenue Ruling 2001-62) and assuming that the Participant will earn no wages
subject to the Social Security Act nor further accrue any other retirement
benefits after his or her Benefit Determination Date and that his or her
retirement benefits under the Social Security Act and all other retirement
benefits will begin at the earliest date they are available after the
Participant’s Benefit Determination Date and using such other reasonable
actuarial assumptions and methods that may be adopted by the Pension Committee
from time to time, in its sole discretion, for this purpose.
     “Benefit Determination Date” means the first day of the calendar month
immediately following the later of the Participant’s 55th birthday or the date
of his or her Separation from Service.
     “Beneficiary” means the beneficiary designated in accordance with Section 7
to receive any benefit provided under this Plan in the event of a Participant’s
death.
     “Black & Decker Company” means The Black & Decker Corporation or any of its
affiliates and subsidiaries.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Company” means Black & Decker (U.S.) Inc.

 



--------------------------------------------------------------------------------



 



     “Defined Benefit Plan” means a defined benefit plan within the meaning of
Section 3(35) of ERISA that is sponsored by a Black & Decker Company and is
intended to qualify under Section 401(a) of the Code.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “Limitations” means the maximum limitation on benefits under Section 415 of
the Code and reductions in pensionable earnings due to Section 401(a)(17) of the
Code and the deferral of compensation under The Black & Decker Supplemental
Retirement Savings Plan or other similar plan.
     “Participant” means any employee of a Black & Decker Company eligible to
participate in this Plan in accordance with Section 3.
     “Payment Date” means the Participant’s Benefit Determination Date or, in
the case of a Participant who qualifies as a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code and related guidance and
regulations, the first day of the calendar month immediately following the later
of the Participant’s Benefit Determination Date or the date that is six months
and one day after his or her Separation from Service. A Participant will be a
“specified employee” only if, as of the date of the Participant’s Separation
from Service, the Participant is identified as a “specified employee” on a
separate document created by the Pension Management Committee of The Black &
Decker Corporation that is applicable to this Plan and all nonqualified deferred
compensation plans of any Black & Decker Company, which document (as modified
from time to time) is hereby incorporated herein by this reference and made a
part of this Plan. Notwithstanding anything to the contrary, if the Pension
Committee reasonably determines that the making of any payment to a Participant
under this Plan will violate federal securities laws or other applicable law,
the Pension Committee may delay a Participant’s Payment Date until the earliest
date at which the Pension Committee determines that the making of that payment
will not violate those laws.
     “Pension Committee” means The Black & Decker (U.S.) Inc. Pension Committee.
     “Plan” means this document entitled “The Black & Decker Supplemental
Pension Plan” as amended from time to time.
     “Separation from Service” means a separation from service within the
meaning of Section 409A(a)(2)(A)(i) of the Code and related guidance and
regulations.
     “Supplemental Pension” means the supplemental pension benefit determined in
accordance with Section 4.
     “Supplemental Spouse’s Death Benefit” means the pre-retirement death
benefit payable to a Participant’s surviving spouse as more particularly
described in Section 6(b).
SECTION 3 — Eligibility
     Except as otherwise provided under this Section 3 or by Section 10 of this
Plan, any employee of a Black & Decker Company who is determined by the Pension
Committee to be a member of a select group of management or highly compensated
employees of a Black & Decker Company and whose benefit under any Defined
Benefit Plan is reduced because of the Limitations shall be a Participant in
this Plan eligible to receive a Supplemental Pension. If a Participant’s benefit
under more than one Defined Benefit Plan is reduced because of the Limitations,
the Participant shall be eligible to receive a separate Supplemental Pension
relating to each such Defined Benefit Plan, and the provisions of this Plan
shall be applied separately with respect to each such Supplemental Pension.
SECTION 4 — Calculation of Supplemental Pension
     A Participant’s Supplemental Pension relating to any Defined Benefit Plan
shall be the Actuarial Equivalent of a benefit that would begin on the
Participant’s Benefit Determination Date that is equal to the excess of:
     (a) The Participant’s Accrued Pension, calculated without regard to the
Limitations; over

 



--------------------------------------------------------------------------------



 



     (b) The Participant’s actual Accrued Pension.
     Notwithstanding the foregoing, the Supplemental Pension shall be reduced by
the Actuarial Equivalent of the amount of any benefit payable by a Black &
Decker Company, or by a plan sponsored by a Black & Decker Company, which is
similarly intended to offset the impact of any of the Limitations.
SECTION 5 — Payment of Supplemental Pension
     (a) Except as provided in Section 5(b), a Participant’s Supplemental
Pension shall be paid in the form of a monthly 10-year guaranteed single life
annuity for the Participant’s life, commencing on the Participant’s Payment
Date, and providing that, in the event the Participant should die before
receiving at least 120 of those monthly payments, the balance of those 120
monthly payments will continue to be paid monthly to the Participant’s
Beneficiary until the Participant and his or her Beneficiary together shall have
received a total of 120 monthly payments.
     (b) Any Participant who was eligible for and, on or before December 31,
2006, properly elected the accelerated payment of the Supplemental Pension shall
receive his or her Supplemental Pension under Paragraphs (1) or (2) of this
Section 5(b).
     (1) If the Participant’s Payment Date occurs before his or her 65th
birthday, the present value of the Participant’s Supplemental Pension (including
any benefits payable to the spouse or other Beneficiary) shall be paid to him or
her in five (5) equal annual installments that are the Actuarial Equivalent of
the Participant’s Supplemental Pension (including any benefits payable to the
spouse or other Beneficiary), which installments shall be payable on the
Participant’s Payment Date and the succeeding four anniversaries of the
Participant’s Payment Date, with those installment payments being calculated
taking into account interest from the Benefit Determination Date to the date of
the last installment payment at the rate of four and one-half percent (4.5%).
     (2) If the Participant’s Payment Date occurs on or after the Participant’s
65th birthday, the present value of the Participant’s Supplemental Pension
(including any benefits payable to the spouse or other Beneficiary) shall be
paid to him or her in a lump sum payment that is the Actuarial Equivalent of the
Participant’s Supplemental Pension (including any benefits payable to the spouse
or other Beneficiary).
SECTION 6 — Death Benefits
     (a) Except as provided in Section 6(c), if a Participant dies on or after
the Participant’s Payment Date, the only death benefit payable to his or her
Beneficiary from this Plan shall be the death benefit, if any, payable to the
Beneficiary under Section 5(a), commencing on the date one month after the date
of the last monthly payment paid to the Participant before his or her death. No
death benefit shall be payable to the Participant’s Beneficiary under this
Section 6(a) if the Participant elected the 5-year installments or lump sum
accelerated method of payment under Section 5(d). If a Participant’s Beneficiary
predeceases the Participant, the death benefit provided under this Section 6(a)
shall be paid to the contingent Beneficiary designated by the Participant, or if
none is designated, to the Participant’s estate.
     (b) If a Participant dies before the Participant’s Payment Date, the only
death benefit that shall be provided from this Plan is the Supplemental Spouse’s
Death Benefit. Except as provided in Section 5(d), the Supplemental Spouse’s
Death Benefit shall be a benefit payable to the Participant’s surviving spouse
at the same time and in the same form as the surviving spouse is paid the
spouse’s death benefit under the related Defined Benefit Plan. The amount of the
Supplemental Spouse’s Death Benefit shall be determined in the same manner as
the spouse’s death benefit under the related Defined Benefit Plan is determined,
except on the basis of the

 



--------------------------------------------------------------------------------



 



Participant’s Supplemental Pension under this Plan rather than the Participant’s
Accrued Pension under the Defined Benefit Plan. The Participant’s spouse who is
entitled to receive the payment(s) under this Section 6(b) shall be the person,
if any, of the opposite sex to whom the participant is legally married at the
Participant’s death.
     (c) In the event a Participant has validly elected the accelerated method
of payment under Section 5(b) and dies before his or her Separation from
Service, the Participant’s spouse, if any, shall receive the Actuarial
Equivalent present value of the Supplemental Spouse’s Death Benefit under
Section 6(b), payable in five (5) annual installment payments if the Participant
died before reaching age 65, or in a lump sum payment if the Participant died on
or after his or her 65th birthday, with the payment(s) beginning or to be made
on the first day of the third full calendar month following the Participant’s
date of death. If the Participant has validly elected the accelerated method of
payment under Section 5(b) and dies before his or her Separation from Service
and has no surviving spouse, then no benefit shall be payable to anyone under
this Plan with respect to the Participant. If the Participant has validly
elected the accelerated method of payment under Section 5(b) and dies after his
or her Separation from Service but before receiving the lump sum payment or all
of the 5-year installment payments as elected under this Section 5(d), then that
lump sum payment or the remaining installment payments shall be paid to the
Participant’s Beneficiary at the time those payments would have been paid to the
Participant. The Participant’s spouse who is entitled to receive the payment(s)
under this Section 6(c) shall be the person, if any, of the opposite sex to whom
the participant is legally married at the Participant’s death.
SECTION 7 — Beneficiary Designation
     A Participant may designate a Beneficiary and contingent Beneficiary to
receive the death benefit provided under Section 6. A Participant’s Beneficiary
designation must be in writing, on a form signed by the Participant and
acceptable to the Pension Committee, and shall be effective upon receipt by the
Pension Committee before the Participant’s death. A Participant may change his
or her Beneficiary designation at any time and the last designation received by
the Pension Committee shall control. If the Participant fails to validly
designate a Beneficiary under this Plan or if his designated Beneficiary fails
to survive him or her, any death benefit provided under Section 6 shall be paid
to the contingent Beneficiary designated by the Participant, or if none is
designated, to the Participant’s estate.
SECTION 8 — Tax Withholdings
     The Company shall have the right to deduct from each payment to be made
hereunder any withholding or other taxes required by law.
SECTION 9 — Payments in the Event of Incapacity
     In the event that the Pension Committee shall find that the Participant or
other person entitled to a benefit is unable to care for his or her affairs
because of illness or accident or is a minor or has died, the Company may pay
any benefit payment due him or her to his or her spouse, a child, a parent or
other blood relative, or to a person with whom he or she resides, unless claim
shall have been made therefor by a duly appointed legal representative, and any
such payment so made shall be a complete discharge of the liabilities of the
Company therefor.
SECTION 10 — Forfeitures
     (a) Anything to the contrary notwithstanding, all of the rights and
benefits under this Plan of a Participant, his or her surviving spouse and his
or her Beneficiary, shall be forfeited under the following circumstances:
     (1) if the Participant’s employment with the Black & Decker Companies is
terminated by reason of fraud, misappropriation or intentional material damage
to the property or business of a Black & Decker Company; commission of a felony;
or the continuance of a willful and repeated failure by the Participant to
perform his or her duties after written notice to the Participant specifying
such failure; or
     (2) if, during the period of 24 months beginning on the date of his or her
termination of employment with the Black & Decker Companies, without the prior
written consent of the applicable Black & Decker Company,

 



--------------------------------------------------------------------------------



 



the Participant enters into competition with any of the Black & Decker Companies
or discloses or uses confidential information of any of the Black & Decker
Companies.
     (b) If a Participant receives payment of his or her benefits under this
Plan in a lump sum or installments in accordance with Section 5(b) and during
the period of 24 months beginning on the date of his or her termination of
employment with the Black & Decker Companies, without the Company’s written
consent, enters into competition with any of the Black & Decker Companies or
discloses or uses confidential information, the Participant shall forfeit his or
her right to those installment payments or that lump sum payment and shall
immediately repay to the Company the full amount of that lump sum payment or the
installment payments that he or she received in accordance with Section 5(b).
     (c) For the purposes of this Plan, a Participant shall be deemed to have
entered into competition with one of the Black & Decker Companies if the
Participant, directly or indirectly, solicits as a customer any company that is
or was a customer of a Black & Decker Company during the Participant’s
employment, or that is or was a potential customer of a Black & Decker Company
with which a Black & Decker Company has made business contacts during the
Participant’s employment; provided, however, that the Participant shall not be
deemed to be in competition with Black & Decker by soliciting a company as a
customer of any business that is not in direct or indirect competition with any
of the types of businesses conducted by a Black & Decker Company within any of
the same territories as the Black & Decker Companies conduct such business. In
addition, a Participant shall be deemed to have entered into competition with
one of the Black & Decker Companies he or she directly or indirectly (whether as
a consultant, agent, officer, director, stockholder, employee, owner, operator,
sole proprietor, partner, joint venturer or otherwise) participates in or is
connected with the ownership, operation, management or control of any business
enterprise which is in competition, whether direct or indirect, with any of the
types of businesses conducted by any of the Black & Decker Companies for which
the Participant rendered any services within the preceding 36 months and within
any of the same territories as such Black & Decker Companies conduct that type
of business, as determined by the Pension Committee in its sole and absolute
discretion; provided, however, that the Participant’s ownership for investment
of five percent (5%) or less of the stock of a publicly-held company shall not
be prohibited hereby. For the purposes of this Plan, the term “confidential
information” means any information which any of the Black & Decker Companies
considers secret or confidential, including but not limited to information about
the business, customers, employees, or marketing of the Black & Decker
Companies, or technical data, drawings or other know-how, as determined by the
Pension Committee in its sole and absolute discretion; provided, however, that
the disclosure or use by the Participant of secret or confidential information
shall not be prohibited hereby once such secret or confidential information
comes into the public domain through no action of the Participant. If any
restriction imposed by this Section is more restrictive than permitted by law,
the scope of the restriction is to be limited to the extent permitted by law,
but is not to be deemed unenforceable or void.
SECTION 11 — Company’s Obligations Unfunded and Unsecured
     Except as otherwise required by applicable law, the Company’s obligations
under this Plan are not required to be funded or secured in any manner; no
assets need be placed in trust or in escrow or otherwise physically or legally
segregated for the benefit of any Participant; and the eventual payment of the
benefits described in this Plan to a Participant or the Participant’s spouse or
Beneficiary is not required to be secured to the Participant or them by the
issuance of any negotiable instrument or other evidence of the Company’s
indebtedness. Neither a Participant nor the Participant’s spouse or Beneficiary,
or any other person who could or might possibly receive benefit payments that
were due to the Participant or the Participant’s spouse or Beneficiary, is
entitled to any property interest, legal or equitable, in any specific asset of
the Company, and, to the extent that any person acquires any right to receive
payments under the provisions of this Plan, that right is intended to be no
greater than or to have any preference or priority over the rights of any other
unsecured general creditor of the Company. However, the Company reserves the
right, in its sole discretion, to accumulate assets to offset its eventual
liabilities under this Plan and physically or legally to segregate assets for
the benefit of any Participant or Participant’s spouse or Beneficiary (whether
by escrow, by trust, by the purchase of an annuity contract or by any other
method of funding selected by the Company) without liability for any adverse tax
consequences resulting to that Participant or that Participant’s spouse or
Beneficiary from the Company’s action. Any such segregation of assets may be
made with respect to the Company’s obligations under this Plan for benefits
attributable to an individual Participant, a selected group of Participants or
all Participants, as the Company may determine from time to time, in its
absolute discretion. Benefits under this Plan shall be payable by the Company
from the Company’s general assets and no

 



--------------------------------------------------------------------------------



 



other company shall have any responsibility or liability under this Plan. The
Company’s liabilities under this Plan shall, however, be discharged to the
extent of any payment received by the Participant (or the Participant’s
surviving spouse or Beneficiary) from any other company made for that purpose
and on the Company’s behalf or for its benefit.
SECTION 12 — Alienation or Encumbrance
     No payments, benefits or rights under this Plan shall be subject in any
manner to anticipation, sale, transfer, assignment, mortgage, pledge,
encumbrance, charge or alienation by a Participant, the Participant’s spouse or
Beneficiary or any other person who could or might possibly receive benefit
payments that were due to the Participant or the Participant’s spouse or
Beneficiary, but were not paid. If the Company determines that any person
entitled to payments under this Plan has become insolvent, bankrupt, or has
attempted to anticipate, sell, transfer, assign, mortgage, pledge, encumber,
charge or otherwise in any manner alienate any amount payable to that person
under this Plan or that there is any danger of any levy, attachment, or other
court process or encumbrance on the part of any creditor of that person, against
any benefit or other amounts payable to that person, the Company may, in its
sole discretion and to the extent permitted by law, at any time, withhold any or
all such payments or benefits and apply the same for the benefit of that person,
in such manner and in such proportion as the Company may deem proper.
SECTION 13 — Administration of Plan
     (a) This Plan shall be interpreted, administered, and operated by the
Pension Committee, which shall have complete authority, in its sole and absolute
discretion, to determine who is eligible for benefits hereunder, to interpret
this Plan, to prescribe, amend and rescind rules and regulations relating to it,
and to make all other determinations necessary or advisable for the
administration of this Plan. The Pension Committee’s interpretations of this
Plan and actions in respect of this Plan shall be binding and conclusive on all
persons for all purposes. It is intended that this Plan comply with Section 409A
of the Code and any regulations or guidance issued thereunder and shall be
interpreted accordingly. Notwithstanding the amendment provisions of Section 17,
this Plan may be amended by the Board of Directors of the Company at any time,
retroactively, if found necessary, in the opinion of the Board of Directors, to
conform this Plan to the provisions and requirements of Section 409A of the
Code. No such amendment shall be considered prejudicial to any interest of a
Participant, the Participant’s spouse, or Beneficiary hereunder. Any provision
of this Plan not in conformance with Code Section 409A shall be void.
     (b) Neither the Pension Committee nor any person acting on its behalf shall
be liable to any person for any action taken or omitted in connection with the
interpretation and administration of this Plan unless attributable to gross
negligence or willful misconduct. In addition to such other rights of
indemnification as they may have as directors, officers or employees of the
Company, each member of the Pension Committee shall be indemnified by the
Company against the reasonable expenses, including attorneys’ fees, actually and
necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which he or she may be
a party by reason of any action taken or omitted under or in connection with
this Plan, and against all amounts paid in settlement thereof, provided such
settlement is approved by independent legal counsel selected by the Company, or
paid by him or her in satisfaction of a judgment in any such action, suit or
proceeding, except in relation to matters as to which it shall be adjudged in
such action, suit or proceeding that such member is liable for gross negligence
or willful misconduct in his or her duties; provided that within 60 days after
the institution of such action, suit or proceeding the member shall in writing
offer the Company the opportunity, at its own expense, to handle and defend the
same.
     (c) If a Participant is also a member of the Pension Committee, the
Participant may not vote or act upon matters relating specifically to his or her
participation in this Plan.
SECTION 14 — No Guarantee of Employment
     This Plan shall not be construed as conferring any legal rights upon any
Participant for continuation of employment, nor shall it interfere with the
rights of the Company to discharge a Participant and to treat him or her without
regard to the effect which such treatment might have upon him or her under this
Plan.

 



--------------------------------------------------------------------------------



 



SECTION 15 — Choice of Law
     This Plan, and the respective rights and duties of the parties hereunder,
shall in all respects be governed by and construed in accordance with the laws
of the State of Maryland, except to the extent that those laws shall have been
preempted by the laws of the United States.
SECTION 16 — Claims Procedure
     Any claim by a Participant, a Participant’s spouse or Beneficiary that
benefits under this Plan have not been paid in accordance with the terms and
conditions of this Plan shall be made in writing and delivered to the Pension
Committee at the Company’s principal office in the State of Maryland. The
Pension Committee shall notify the claimant if any additional information is
needed to process the claim. All claims shall be approved or denied by the
Pension Committee within 90 days of receipt of the claim by the Pension
Committee. If the claim is denied, the Pension Committee shall furnish the
claimant with a written notice containing:
     (a) an explanation of the reason for the denial,
     (b) a specific reference to the applicable provisions of this Plan,
     (c) a description of any additional material or information necessary for
the claimant to pursue the claim, and
     (d) a statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA.
     Within 90 days of receipt of the notice described above, the claimant
shall, if he or she desires further review, file a written request for
reconsideration with the Pension Committee. A request for reconsideration must
include an explanation of the grounds for the request and the facts supporting
the claim. So long as the claimant’s request for review is pending, including
such 90-day period, the claimant or his or her duly authorized representative
may review pertinent documents and may submit issues and comments in writing to
the Pension Committee.
     A final and binding decision shall be made by the Pension Committee within
60 days of the filing of the request for reconsideration; provided, however,
that the Pension Committee, in its discretion, may extend this period up to an
additional 60 days.
     The decision by the Pension Committee shall be conveyed to the claimant in
writing and shall include specific reasons for the decision, with specific
references to the applicable provisions of this Plan on which the decision is
based and a statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA.
SECTION 17 — Amendments and Termination
     The Board of Directors of the Company reserves the right, in its sole and
absolute discretion: (a) to amend this Plan, in whole or in part, at any time
and from time to time, and (b) to terminate this Plan at any time; provided,
however, that no such amendment or termination shall have the effect of
accelerating or permitting the acceleration of any payment under this Plan,
except to the extent that such acceleration would be permitted under
Section 409A of the Code, and, except as otherwise provided in Section 5(b), no
such amendment or termination shall reduce the Supplemental Pension or the
Supplemental Spouse’s Death Benefit determined as of the date on which the
amendment is adopted or this Plan is terminated, as the case may be.
Amendment and Restatement adopted October 16, 2008

 